DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 3/19/2019 and 9/11/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vetrovec (2012/0155503).
With respect to claim 1, Vetrovec discloses:
 An optical arrangement [ taught by figure 6 ], comprising: a disk-shaped laser-active medium [ taught by LGM disk (406b) ]; and a deflecting device [ taught by relay mirrors (404a and 404b ], comprising a plurality of mirror elements on which a plurality of mirror faces for deflecting a laser beam are formed [ taught by relay mirrors (418) ], and comprising a base body on which the plurality of mirror elements are fastened [ taught by common substrate (478) ], the plurality of mirror faces of the plurality of mirror elements being oriented in such a way that the laser beam is deflected by a respective mirror face of the plurality of mirror faces [ taught by figure 7 ], wherein the plurality of mirror elements are formed in one piece or are monolithically joined [ figure 6 shows the mirrors (418) joined to the substrate (478) ], and have a connecting section that is formed rotationally symmetrically with respect to a center axis [ paragraph [0037] teaches that the relay mirrors (404a and 404b) have a common axis with laser modules (402a and 402b) ] and is rigidly connected by a material-fit connection or a direct connection to the base body [ the mirrors (418) mounted on substrate (478) meet the limitation of a direct connection ].
Claim 14 is taught by figure 7.
Claim 15 is met by end mirror (494).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (2012/0155503), as applied to claim 1 above, and further in view of Xia et al (2016/0285225).
The subject matter of claims 2, 3 and 13 would have been obvious because figure 12 of Xia et al taught that it was conventional practice to arrange reflectors in concentric rings with various angles greater than 30 degrees.
Claims 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (2012/0155503), as applied to claim 1 above, and further in view of Bossert et al (2009/0059991).
.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (2012/0155503) in view of Holderer et al (2005/0030656).
Claim 16 would have been obvious because figure 2 of Holderer et al teaches it was known at the time of the present application that the mass relationship of a body (13) to a reflective material (11) can coincide to at least 80%.
Claim 17 would have been obvious because paragraph [0066] of Holderer et al taught that ceramics and metals were conventional materials used in optical systems.
Claim 18 would have been obvious because paragraph [0010] of Holderer et al taught that bonding was a conventional means of joining materials in optical systems.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other Cited Prior Art
Schad et al (JP2017199908A) – discloses subject matter related to the present application, but published after the effective filing date.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645